Opinión concurrente y disidente emitida por el
Juez Aso-ciado Señor Fuster Berlingeri.
Concurro con el resultado al que llega la mayoría del Tribunal en el caso de autos en cuanto a que la Oficina de Ética Gubernamental (O.E.G.) correctamente determinó que la querellada incurrió en violaciones al Art. 6(A) y (D) del Reglamento de Ética Gubernamental, Reglamento Núm. 4823 de 23 de noviembre de 1992. Disiento, sin embargo, en cuanto a la conclusión de la mayoría de que la O.E.G. erró al determinar que la querellada también violó el Art. 11(A) del Reglamento en cuestión.
En mi criterio, la mayoría del Tribunal interpreta de un modo muy restrictivo el alcance del referido Art. 11(A). Veamos por qué es ello así.
En el caso de autos la querellada utilizó una compañía privada —Arta Promotions, Inc. (Arta)— para levantar fondos para una actividad promocional de la Comisión de Servicio Público (Comisión). La referida compañía consti-tuía un negocio particular. Existía, pues, para producir lu-cro y, en efecto, en el caso de autos, Arta obtuvo ganancias de más del 17% del total de los fondos que recaudó para la actividad promocional de la Comisión. Cuando la quere-llada instó a las personas reglamentadas por la Comisión a aportar lo más que pudieran a la campaña de recaudación de fondos para su actividad promocional, la querellada sa-bía sin duda alguna que las propias ganancias de Arta ha-brían de depender del monto de los fondos levantados. A más fondos, más ganancias para Arta. Así lo determinó expresamente el oficial examinador que intervino con el caso de autos a nivel administrativo y las partes estuvie-ron de acuerdo con tal determinación.
No obstante lo anterior, la mayoría del Tribunal estima que la querellada no violó el citado Art. 11(A) del Regla-*140mentó de Ética Gubernamental. Ello a pesar de que, con-forme a su claro tenor literal, esta sección prohíbe precisa-mente lo que hizo la querellada en el caso de autos. La mayoría del Tribunal interpreta y aplica el referido Art. 11(A) de tal modo que le añade restricciones que ésta no contiene. Tal interpretación es contraria al reiterado prin-cipio de hermenéutica legal de que los tribunales no deben añadirle a una disposición legal limitaciones o restriccio-nes que no aparecen de su claro texto. Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966).
Existe otro asunto en la opinión de la mayoría que tam-bién me parece desacertado. En ésta se resalta que la cam-paña promocional que llevó a cabo la Comisión en ocasión de la celebración de su 80mo aniversario, constituyó “un fin legítimo en beneficio del interés público”. Por ende, la mayoría convalida los gastos en que incurrió la Comisión para tal celebración. En varias ocasiones, la mayoría enfa-tiza en su opinión la legitimidad como fin público de la celebración del referido aniversario y de los gastos correspondientes. No cabe duda que algunas agencias pú-blicas tienen como costumbre gastar fondos públicos en ce-lebrar con bombos y platillos tales ocasiones. Lo que no está tan claro es cómo ello beneficia realmente al interés público. Las más de las veces tales celebraciones son sólo una ocasión para resaltar las imágenes de los jerarcas de la agencia. No ocurre ninguna educación real o efectiva de la comunidad. En esta era tan aciaga de presupuestos in-suficientes para atender las verdaderas necesidades del pueblo, cabe preguntarse si este Foro debe darle un apoyo tan incondicional a una gestión promocional de carácter dispendioso como el que se le extiende a tales actividades en la opinión del Tribunal. El apoyo a una actitud más austera por parte de las agencias gubernamentales pare-cería ser una mejor forma de cumplir con nuestro rol.
La O.E.G. es uno de los instrumentos que tiene el país para combatir los actos impropios que con frecuencia han *141estado ocurriendo en el servicio público de Puerto Rico y para combatir la corrupción. Si bien debemos ser cautelo-sos en velar que no se castiguen injustamente a ninguno de los tantos buenos servidores públicos que tiene el país, también este Foro debe tener mucho cuidado en casos como el de autos para evitar amarrarle innecesariamente las manos a una entidad como la O.E.G. que ha estado ejer-ciendo sus importantísimas labores diligentemente.